Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 19, and 20 have been considered but are moot because the arguments are directed towards amended claim amendments.
Claim 1 and its dependents are no longer interpreted under 35 U.S.C. 112(f) in view of the applicant’s amendments.

Drawings
The drawings were received on 2/8/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 7, 10, 11, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Avital et al. (U.S. Pub. No.: 2020/0380687, “Avital”).
Regarding Claim 1, Avital teaches a disease region extraction apparatus comprising: a processor configured to: acquire a first image, which is obtained without using a contrast medium, by capturing an image of a subject that has developed a disease (Paragraph 69: The CT images are captured without contrast); estimate a second image, whose type is different from a type of the first image, from the first image to derive an estimated image (Paragraph 69: The multimodal images are a set of images with different imaging modalities, MRI for example); and extract a disease region from the estimated image (Paragraph 191: The segmented ROIs are extracted from the multimodal image data). 
Regarding Claim 6, Avital teaches in addition to the disease region extraction apparatus according to claim 1, wherein the first image and the second image are captured under different imaging conditions (Paragraph 69: The multimodal images are acquired from different modalities). 
Regarding Claim 7, Avital teaches in addition to the disease region extraction apparatus according to claim 1, wherein the first image and the second image are captured by different imaging principles (Paragraph 69: The first image is a non-contrast CT image and the second image is an MRI image). 
Regarding Claim 10, Avital teaches in addition to the disease region extraction apparatus according to claim 1, wherein the first image is a CT image and the second image is an MR image (Paragraph 69: The first image is a non-contrast CT image and the second image is an MRI image). 
Regarding Claim 11, Avital teaches in addition to the disease region extraction apparatus according to claim 10, wherein the MR image is a diffusion-weighted image (Paragraph 133: Diffusion-weighted MR images are captured)
Regarding Claim 18, Avital teaches in addition to the disease region extraction apparatus according to claim 1, further comprising: a display control unit that reflects the disease region extracted by the disease region extraction unit in the first image acquired by the image acquisition unit and displays the first image on a display unit (Paragraph 77: The results of the segmented ROIs are displayed). 
Regarding Claim 19, Avital teaches a disease region extraction method (Paragraph 76: The invention is directed towards a method) comprising: acquiring a first image, which is obtained without using a contrast medium, by capturing an image of a subject that has developed a disease (Paragraph 69: The CT images are captured without contrast); estimating a second image, whose type is different from a type of the first image, from the first image to derive an estimated image (Paragraph 69: The multimodal images are a set of images with different imaging modalities, MRI for example); and extracting a disease region from the derived estimated image (Paragraph 191: The segmented ROIs are extracted from the multimodal image data). 
Regarding Claim 20, Avital teaches a non-transitory computer readable medium for storing a disease region extraction program that causes a computer to (Paragraph 76: The invention is directed towards a code stored on a storage device to perform steps preprogrammed) perform: a process of acquiring a first image, which is obtained without using a contrast medium, by capturing an image of a subject that has developed a disease (Paragraph 69: The CT images are captured without contrast); a process of estimating a second image, whose type is different from a type of the first image, from the first image to derive an estimated image (Paragraph 69: The multimodal images are a set of ; and a process of extracting a disease region from the derived estimated image (Paragraph 191: The segmented ROIs are extracted from the multimodal image data). 

Claim Rejections - 35 USC § 103
Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Avital in view of Kim et al. (U.S. Pub. No.: 2019/0269359, “Kim”).
Regarding Claim 12, while Avital teaches the limitations of claim 1, they do not explicitly teach wherein the subject is a brain of a patient that has developed cerebral infarction, and the disease region is an infarction region. Kim, in the same field of medical imaging, teaches wherein the subject is a brain of a patient that has developed cerebral infarction, and the disease region is an infarction region (Paragraph 35: The system estimate cerebral infarction and the region is an infarction region). It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Kim to Avital such that the analysis of Avital includes brain analysis as suggested by Kim. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Avital in this manner in order to accurately identify diseased regions in various regions within an individual. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Avital, while the teaching of Kim continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the 
Regarding Claim 17, while Avital teaches the limitations of claim 6, they do not explicitly teach wherein the subject is a brain of a patient that has developed cerebral infarction, and the disease region is an infarction region. Kim, in the same field of medical imaging, teaches wherein the subject is a brain of a patient that has developed cerebral infarction, and the disease region is an infarction region (Paragraph 35: The system estimate cerebral infarction and the region is an infarction region). It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Kim to Avital such that the analysis of Avital includes brain analysis as suggested by Kim. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Avital in this manner in order to accurately identify diseased regions in various regions within an individual. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Avital, while the teaching of Kim continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Allowable Subject Matter
Claims 2-5, 8, 9, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV G PATEL whose telephone number is (571)270-5812.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIRAV G PATEL/Primary Examiner, Art Unit 2663